

116 HR 4721 IH: No Russia in G7 Act
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4721IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Hill of California (for herself and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the authorization of Federal funds to facilitate Russian participation in G7 or reconstituted G8 meetings, and for other purposes. 
1.Short titleThis Act may be cited as the No Russia in G7 Act. 2.FindingsCongress finds the following: 
(1)The Group of Seven, or G7, is a group of the seven largest advanced economies in the world and includes Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States, with the European Union as an observer. (2)The G7 countries are all democracies and focused on strengthening democratic governance globally. 
(3)In 1997, the G7 invited the Russian Federation to join the group, in recognition of the Russian political and economic reforms underway at that time. (4)In 2014, Russia invaded Ukraine and illegally occupied Crimea. 
(5)In the aftermath of this aggression, the G8 decided to suspend Russia’s membership, issuing a statement labeling Russia’s invasion a violation of international law that could have grave implications for the legal order that protects unity and sovereignty of all states. (6)In the wake of Russia’s suspension, the remaining countries reconstituted themselves as the G7. 
(7)Since 2014, Russia has repeatedly interfered in democratic elections in G7 countries, including the 2016 United States presidential election, and continues to conduct disinformation and covert influence campaigns against many of the G7 countries. (8)In June 2018, the G7 created the G7 Rapid Response Mechanism, with the mandate to identify and respond to diverse and evolving threats to our democracies. 
(9)Then-Director of National Intelligence, Dan Coats, testified before Congress on January 29, 2019, that Russia is stepping up its campaign to divide Western political and security institutions” and “we expect Russia will continue to wage its information war against democracies and to use social media to attempt to divide our societies. (10)Russia continues to flout the Minsk agreements by directly leading and indirectly supporting separatist forces in Ukraine. 
(11)Russia continues to make attempts to tighten its hold on Crimea by further militarizing the territory and offering Russian passports to its residents. (12)Russia continues to illegally occupy Crimea and has stepped up its aggressive acts against Ukraine. 
(13)Despite this behavior, President Trump continues to advocate for an end to Russia’s suspension from the G7 with no preconditions. 3.Sense of CongressIt is the sense of Congress that— 
(1)the Russian Federation must end its occupation of Ukraine and cease its malign activities against G7 nations as preconditions for readmission into a reconstituted G8; and (2)no official representatives of the United States Government, including the President of the United States, should use the power of their office to advocate for Russia’s readmission into a reconstituted G8 unless Russia meets the conditions described in section 4(b). 
4.Prohibition on the use of Federal funds to facilitate Russian participation 
(a)ProhibitionNotwithstanding any other provision of law, no Federal funds may be appropriated or otherwise made available for any action supporting or facilitating— (1)the participation of Russia in a Group of Seven proceeding; or 
(2)the reconstitution of the Group of Eight to include Russia. (b)TerminationThe prohibition under subsection (a) shall terminate on the date that is 30 days after the date on which the Secretary of State certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that— 
(1)the Government of the Russian Federation, and all persons acting as an agent of or otherwise on behalf of such Government, has halted all interference in United States elections; (2)such Government has ended its illegal occupation of the Ukranian territory of Crimea and is fully implementing its commitments under the Minsk agreements with respect to eastern Ukraine; and 
(3)such Government is taking affirmative steps to cease its campaign to divide Western economic, political, and security institutions, particularly those institutions of which G7 countries are members. (c)Group of Seven definedIn this Act, the term Group of Seven or G7 means the organization of leading economies commonly known as the G7 that includes Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States as members, with the European Union as an observer. 
